20-1015
     Hossain v. Garland
                                                                                   BIA
                                                                               Kolbe, IJ
                                                                           A206 911 460

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSEPH F. BIANCO,
 8            WILLIAM J. NARDINI,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   FARUQ HOSSAIN, AKA FARUG
14   HOSSAIN,
15            Petitioner,
16
17                        v.                                     20-1015
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Ben Baumgartner, Baumgartner Law
25                                        Office, New York, NY.
26
27   FOR RESPONDENT:                      Jeffrey Bossert Clark, Acting
28                                        Assistant Attorney General;
1                                  Bernard A. Joseph, Senior
2                                  Litigation Counsel; Erik R. Quick,
3                                  Trial Attorney, Office of
4                                  Immigration Litigation, United
5                                  States Department of Justice,
6                                  Washington, DC.
7
8        UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner     Faruq   Hossain,       a    native     and    citizen   of

13   Bangladesh, seeks review of a February 24, 2020 decision of

14   the BIA affirming an April 2, 2018 decision of an Immigration

15   Judge (“IJ”), which denied Hossain’s application for asylum,

16   withholding   of   removal,   and       relief    under    the   Convention

17   Against Torture (“CAT”).      In re Faruq Hossain, No. A206 911

18   460 (B.I.A. Feb. 24, 2020), aff’g No. A206 911 460 (Immigr.

19   Ct. N.Y.C. Apr. 2, 2018).      We assume the parties’ familiarity

20   with the underlying facts and procedural history.

21       Under the circumstances, we have considered both the IJ’s

22   and the BIA’s opinions.       See Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).                    We review the

24   agency’s adverse credibility determination for substantial

25   evidence.          See     8 U.S.C.           § 1252(b)(4)(B)       (“[T]he

26   administrative findings of fact are conclusive unless any

                                         2
 1   reasonable adjudicator would be compelled to conclude to the

 2   contrary.”).         “The scope of review under the substantial

 3   evidence standard is exceedingly narrow, and we will uphold

 4   the BIA's decision unless the petitioner demonstrates that

 5   the record evidence was so compelling that no reasonable

 6   factfinder could fail to find him eligible for relief.”

 7   Singh v. Garland, 11 F.4th 106, 113 (2d Cir. 2021) (internal

 8   quotation marks omitted).

 9       “Considering the totality of the circumstances, and all

10   relevant factors, a trier of fact may base a credibility

11   determination on the demeanor, candor, or responsiveness of

12   the applicant or witness, the inherent plausibility of the

13   applicant’s     or    witness’s   account,       [and]   the   consistency

14   between   the    applicant’s      or       witness’s   written   and   oral

15   statements . . . without regard to whether an inconsistency,

16   inaccuracy, or falsehood goes to the heart of the applicant’s

17   claim,    or    any      other    relevant        factor.”        8 U.S.C.

18   § 1158(b)(1)(B)(iii).       “We defer . . . to an IJ’s credibility

19   determination unless, from the totality of the circumstances,

20   it is plain that no reasonable fact-finder could make such an

21   adverse credibility ruling.”               Xiu Xia Lin v. Mukasey, 534

22   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao v. Sessions,


                                            3
1    891 F.3d 67, 76 (2d Cir. 2018).

2          Substantial evidence supports the agency’s determination

3    that Hossain was not credible as to his claim that members of

4    the   Awami   League   attacked    him   twice   on     account   of   his

5    membership in the Bangladesh National Party (“BNP”).                   The

6    agency reasonably found Hossain’s testimony nonresponsive

7    when he was asked about the medical evidence he submitted.

 8   See 8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430

 9   F.3d 77, 81 n.1 (2d Cir. 2005) (recognizing that we give

10   particular deference to the trier of fact’s assessment of a

11   witness’s     demeanor).    That    finding    is   supported     by   the

12   record,   which   shows    that    Hossain    stopped    responding     to

13   questions at one point when asked about his corroborating

14   evidence.     See Jin Chen v. U.S. Dep’t of Just., 426 F.3d 104,

15   113 (2d Cir. 2005) (holding that an “IJ’s ability to observe

16   . . . demeanor places [the IJ] in the best position to

17   evaluate whether apparent problems in the . . . testimony

18   suggest a lack of credibility or, rather, can be attributed

19   to an innocent cause such as difficulty understanding the

20   question”).

21         The IJ’s demeanor finding, and the adverse credibility

22   determination as a whole, are further supported by Hossain’s


                                         4
1    implausible      testimony       regarding    the    second     attack.     See

 2   8 U.S.C. § 1158(b)(1)(B)(iii); cf. Li Hua Lin v. U.S. Dep’t

 3   of Just., 453 F.3d 99, 109 (2d Cir. 2006) (“We can be still

 4   more    confident      in    our   review    of     observations    about    an

 5   applicant’s demeanor where, as here, they are supported by

 6   specific    examples        of   inconsistent     testimony.”).       Hossain

 7   testified that he was on his way home at the end of a rally

 8   of 400 to 500 BNP members and that he had walked only 50 to

 9   100 feet from the rally site before he was attacked.                         He

10   claimed to have been the only attendee attacked.                    As the IJ

11   concluded, this story was implausible and thus supported the

12   adverse     credibility            determination.             See    8 U.S.C.

13   § 1158(b)(1)(B)(iii); Siewe v. Gonzales, 480 F.3d 160, 168–

14   69 (2d Cir. 2007) (recognizing that an adverse credibility

15   determination may be based on inherent implausibility if the

16   finding “is tethered to the evidentiary record” or “record

17   facts . . . viewed in the light of common sense and ordinary

18   experience”).

19          Hossain   was    provided      an    opportunity    to    explain    his

20   implausible testimony but gave inconsistent explanations,

21   first stating that he had work to complete after the rally,

22   then, when asked why he was the only one with work to


                                            5
 1   complete, changing his testimony to say he was attacked after

 2   stopping     at     an   adjacent          market.        See      8 U.S.C.

 3   § 1158(b)(1)(B)(iii); Majidi, 430 F.3d at 80 (“A petitioner

 4   must do more than offer a plausible explanation for his

 5   inconsistent statements to secure relief; he must demonstrate

 6   that a reasonable fact-finder would be compelled to credit

 7   his testimony.” (internal quotation marks omitted)).

 8       Given    the    demeanor   and       implausibility       findings,   the

 9   agency’s adverse credibility determination is supported by

10   substantial evidence.          See 8 U.S.C. § 1158(b)(1)(B)(iii);

11   see also Xiu Xia Lin, 534 F.3d at 167.                That determination

12   was dispositive of asylum, withholding of removal, and CAT

13   relief because all three claims were based on the same factual

14   predicate.       See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

15   Cir. 2006) (concluding that, “[b]ecause th[e] same factual

16   assertion was needed for either the asylum or the withholding

17   claim,     the     [adverse]    credibility          ruling     necessarily

18   foreclosed relief in both”).             Accordingly, we do not reach

19   the agency’s alternative determination that Hossain failed to

20   adequately corroborate his claim.            See INS v. Bagamasbad, 429

21   U.S. 24, 25 (1976) (“As a general rule courts and agencies

22   are not required to make findings on issues the decision of


                                          6
1   which is unnecessary to the results they reach.”).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                  7